Title: From Thomas Jefferson to George Washington, 23 May 1792
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Philadelphia May. 23. 1792.
          
          Since my letter of the 18th. we have had no confirmation of the capture of Tippoo Saib, nor of a fable current since that of the massacre of the king of France. This last was current in Philadelphia two or three days, and had the merit I believe of being raised here, as no source for it could ever be found. Letters of Mar. 1. and 16. from Mr. Barclay at Gibraltar contradict the death of Muley Ishem, but confirm that of the emperor Yezid: he supposes it rather probable however that Selima (the best of them) will continue emperor. Should there be a division of the empire between him and Ishem, he shall have to visit both. He was about to proceed immediately, considering the crisis sufficiently over to justify his visiting Selima. Between the victory obtained by Yezid and his death, which was two weeks, he put to death upwards of twenty thousand persons in cold blood, without respect to age or sex. He gave up the Jews to plunder: and in the pillage, little discriminated, which took place, Francis Chiappe lost his whole property.
          I inclose a letter I wrote two days ago, which being long and not on subjects of news, can be read at your best leisure. I have the honour to be with the most perfect attachment & respect Sir your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        